Citation Nr: 0430014	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  02-22 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty in the United States Army from 
December 1970 to September 1972.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2002 rating decision issued by the Albuquerque, New 
Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the reopening of the appellant's 
claim of service connection for an anxiety disorder.  The RO 
determined that new and material evidence sufficient to 
reopen that claim had not been submitted.  The claim had 
previously been denied in rating decisions issued in June 
1982, January 1994, and September 1999.

In September 2004, a hearing was held at the RO before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing 
has been associated with the claims file.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded to the RO for action as described below.

The service medical records indicate that the appellant was 
seen for complaints of nervousness and anxiety beginning in 
July 1971.  In August 1971, the appellant was prescribed 
Valium and he was referred to the Mental Health Clinic.  In 
October 1971, a psychiatric consultation was ordered and the 
consultation report sheet indicates that that the appellant 
was to undergo follow-up interviews to determine his 
progress.  However, the associated Mental Health Clinic 
records are not of record, nor is the report from the 
psychiatric evaluation conducted on October 26, 1971.  
Service medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The RO should take 
appropriate steps to obtain the appellant's in-service 
psychiatric treatment records and associate them with the 
claims file.

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
psychiatric disorder preexisted the appellant's entry into 
active military service in December 1970.  The RO also has 
not determined whether, if any current psychiatric disorder 
did preexist service, there is clear and unmistakable 
evidence that the pre-existing psychiatric disorder was not 
aggravated to a permanent degree in service beyond that which 
would be due to the natural progression of the disease.  This 
sort of analysis will be required if it is determined that 
new and material evidence has been presented, especially 
evidence that takes the form of newly discovered service 
department records that qualify as new and material evidence 
under 38 C.F.R. § 3.156(c).

Therefore, a determination has been made that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and implementing regulations 
found at 38 C.F.R. § 3.159 (2004) is 
completed.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim to reopen and of what part of such 
evidence he should obtain and what part 
the Secretary will attempt to obtain on 
his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  The RO should take appropriate steps 
to secure any additional Army service 
medical records or alternative records 
for the appellant through official 
channels or from any other appropriate 
source.  In particular, the RO should 
obtain records of all psychiatric 
treatment rendered at the Fort Benning 
Mental Health Clinic or the Martin Army 
Hospital between July 1971 and September 
1972.  These records should be associated 
with the claims file.  If there are no 
records, documentation used in making 
that determination should be included in 
the claims file.

3.  If the RO determines that new and 
material evidence has been presented, 
either under 38 C.F.R. § 3.156(a) or 
38 C.F.R. § 3.156(c), the RO should 
arrange for the review of the appellant's 
claims file by a VA psychiatrist in order 
to determine the nature, onset date and 
etiology of any psychiatric pathology.  
The reviewing psychiatrist should 
consider the information in the claims 
file to provide an opinion as to the 
diagnosis and etiology of any psychiatric 
disorder found.  The examiner should 
offer an opinion as to the medical 
probabilities that any current 
psychiatric disorder is attributable to 
the veteran's period of military service.

The examiner should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:  

(a)  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed 
psychiatric disorders, can it be 
concluded with clear and 
unmistakable certainty that each 
currently diagnosed psychiatric 
disorder preexisted the appellant's 
entry into active military service 
in December 1970?  

(b)  If any current psychiatric 
disorder clearly preexisted military 
service, can it be concluded with 
clear and unmistakable certainty 
that the pre-existing psychiatric 
disorder did not undergo a worsening 
in service to a permanent degree 
beyond that which would be due to 
the natural progression of the 
disease?  

4.  Upon receipt of the VA reviewing 
psychiatrist's report, the RO should 
conduct a review to verify that all 


requested opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA reviewer 
for corrections or additions.

5.  If the RO has reopened the veteran's 
claim, a threshold determination must be 
made as to whether diagnosed psychiatric 
disorder(s) pre-existed service, and if 
so, whether it was aggravated by service.  
The holdings in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004), Cotant v. 
Principi, 17 Vet. App. 116 (2003) and 
VAOGCPREC 3-2003 should be specifically 
considered in that threshold 
determination.  If a complete grant of 
the benefit sought remains denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC) that contains notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

